                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                   CIVIL ACTION NO. 3:17-CV-00732-MOC-DSC


 HYUNDAI MOTOR AMERICA INC.                    )
 AND HYUNDAI MOTOR COMPANY,                    )
                                               )
                  Plaintiffs,                  )
                                               )
 v.                                            )
                                               )           PRETRIAL ORDER AND
                                               )          CASE MANAGEMENT PLAN
 DIRECT TECHNOLOGIES                           )
 INTERNATIONAL INC.,                           )
                                               )
                 Defendant.                    )



       IN ACCORDANCE WITH the Local Rules of the Western District of North Carolina

and pursuant to Rule 16 of the Federal Rules of Civil Procedure, the Court enters the following

Pretrial Order and Case Management Plan in this matter.


                                    DEADLINES AT A GLANCE

            Rule 26 Disclosures: December 3, 2018
            Discovery Completion: January 31, 2020
            Expert Reports:
            Plaintiffs (claims) and Defendant (counterclaims): November 15, 2019
            Defendant (Plaintiffs’ claims and reports) and Plaintiffs (Defendants’
            counterclaims and reports): January 10, 2020
            Mediation: February 21, 2020
            Dispositive Motions: March 13, 2020
            READY DATE FOR TRIAL: June 15, 2020
            Estimated length of trial: two weeks




      Case 3:17-cv-00732-MOC-DSC Document 50 Filed 11/01/18 Page 1 of 11
                                       I. DISCOVERY

A.    DISCOVERY GUIDELINES: Discovery shall be proportional to the needs of the case

      and is limited as follows: each party may propound no more than thirty interrogatories,

      including subparts; no more than thirty requests for admission, and take no more than ten

      depositions of non-expert witnesses. The Court reserves the right to shift the costs of

      production of discovery to the party requesting it when the Court determines that the

      request is not proportionate. Whether a party has an objection to production, the objection

      must be specific. Production of documents may be accomplished through production of

      hard copies instead of electronic data.

B.    RULE 26 DISCLOSURES: The parties have agreed to exchange the information set forth

      in Rule 26 by December 3, 2018.

C.    RESPONSES TO INTERROGATORIES AND REQUESTS FOR ADMISSION:

      Every response to an interrogatory or request for admission, and every objection thereto,

      shall be preceded by the original number and complete text of the corresponding

      interrogatory or request for admission.

D.    THE MAINTENANCE OF DISCOVERY MATERIALS: Discovery materials are

      NOT to be filed. All counsel are advised to consult the Local Rule which provides that

      while depositions, interrogatories, and requests for admission, and responses thereto, must

      still be served on all parties, they are no longer to be filed unless upon order of the Court.

      The parties are responsible for the preservation of any and all discovery materials they may

      generate.

E.    VIDEO DEPOSITIONS: If video depositions are taken and counsel intend to use them at

      trial, counsel are directed to resolve any objections and edit the video accordingly so that




     Case 3:17-cv-00732-MOC-DSC Document 50 Filed 11/01/18 Page 2 of 11
      the video may be shown without interruption. Failure to do this prior to trial will result in

      objections being deemed to be waived.

F.    PROTECTIVE ORDERS: Any objections made to discovery requests shall be

      accompanied by a draft proposed protective order if such order is, or will be, requested.

      When counsel submit proposed protective orders, they shall include a provision leaving the

      ultimate disposition of protected materials subject to a final order of the Court on the

      completion of litigation.



      A PROTECTIVE ORDER is hereby entered in accordance with Rule 16(b)(1)(B) and

      Rule 502 providing that privileged documents inadvertently produced may be “clawed

      back” by the party that produced them within fourteen days of being served with written

      notice of the inadvertent disclosure by the party who received the document.



G.    DISCOVERY COMPLETION: All discovery shall be complete no later than January

      31, 2020. Supplementations per Rule 26(e) shall be due within thirty days after obtaining

      applicable information. Counsel are directed to initiate discovery requests and notice or

      subpoena depositions sufficiently in advance of the discovery completion deadline so as to

      comply with this Order. Discovery requests that seek responses or schedule depositions

      after the discovery completion deadline are not enforceable except by order of the Court

      for good cause shown. The parties may consent to extensions of the discovery completion

      deadline so long as any such extension expires not later than ten days prior to scheduled

      trial time. If a party requests an extension of time to respond to discovery requests or to




     Case 3:17-cv-00732-MOC-DSC Document 50 Filed 11/01/18 Page 3 of 11
      extend the discovery deadline, the result of consultation with opposing counsel must be

      stated in the motion.

H.    EXPERT WITNESSES: Plaintiffs, relating to their claims against Defendant, and

      Defendant, relating to its counterclaims against Plaintiffs, shall provide reports from their

      expert witnesses pursuant to Rule 26(a)(2) by November 15, 2019. Defendant, as to

      Plaintiffs’ claims and initial expert reports, and Plaintiffs, as to Defendant’s counterclaims

      and initial expert reports, shall provide reports from their expert witnesses by January 10,

      2020.

                                             II. ADR

A.    METHOD: The method of ADR to be utilized in this case is Mediated Settlement

      Conference.

B.    DEADLINE: The timing for completing ADR and filing a report on the results is in the

      parties’ discretion but shall be completed no later than February 21, 2020.

C.    CERTIFICATE OF COMPLETION: A certificate of completion of the conference

      must be filed within fourteen days of such completion and may be filed by the mediator or

      the parties. The parties are advised that the Court will not consider summary judgment

      motions until such certificate is filed.

                                        III. MOTIONS

A.    DISPOSITIVE MOTIONS DEADLINE: All motions except motions in limine and

      motions to continue shall be filed no later than March 13, 2020. Parties may not extend

      this deadline by agreement and stipulated extensions for the completion of discovery do

      not extend the Motions Deadline.




     Case 3:17-cv-00732-MOC-DSC Document 50 Filed 11/01/18 Page 4 of 11
B.    REQUIREMENT OF CONFERENCE WITH COURT BEFORE FILING

      SUBSTANTIVE DISCOVERY MOTIONS: In accordance with Rule 16(b)(1)(B), a

      party shall, before filing a disputed motion for an order relating to discovery, request a

      conference with the Magistrate Judge. Only when that request is denied or an impasse is

      reached at the conference may the party file a disputed motion for an order relating to

      discovery. Such conferences may be conducted in chambers or by conference call and need

      not be recorded, all in the discretion of the Magistrate Judge.

C.    MOTIONS HEARINGS: Hearings on motions ordinarily will be conducted only when

      the Rules require a hearing, when the papers filed in support of and in opposition to the

      motion do not provide an adequate basis for decision, or at the request of a party and when

      the Court determines it would aid the decisional process. All motions requiring a hearing

      will be heard as soon as is practical. The Clerk will notify all parties as far in advance as

      possible of the date and time set for the hearing.

D.    MEMORANDA IN SUPPORT OF MOTIONS: Every motion shall include, or be

      accompanied by, a brief written statement of the facts, a statement of the law, including

      citations of authority and the grounds on which the motion is based. Motions not in compli-

      ance with this Order are subject to summary denial.

E.    RESPONSES AND REPLIES: Responses to motions, if any, must be filed within

      fourteen days of the date on which the motion is filed. Replies to responses, if any, must

      be filed within seven days of the date on which the response is filed. Pursuant to Rule 6(e)

      of the Federal Rules of Civil Procedure, when a party serves a motion or response by any

      manner, the respondent shall have an additional three days to file a response or reply.




     Case 3:17-cv-00732-MOC-DSC Document 50 Filed 11/01/18 Page 5 of 11
F.    ENLARGEMENT OF TIME: If counsel require more than fourteen days to file a

      response or seven days to file a reply, a motion for extension of time shall be filed,

      accompanied by a proposed order. The moving party must show consultation with

      opposing counsel regarding the requested extension and must notify the Court of the views

      of opposing counsel on the request. If a party fails to make the requisite showing, the Court

      may summarily deny the request for extension.

G.    MOTIONS TO COMPEL: A motion to compel must include a statement by the movant

      that the parties have conferred in good faith and exhausted the requirement of a conference

      with the Court in compliance with Subpart B, supra, in an attempt to resolve the dispute

      and are unable to do so. Consistent with the spirit, purpose, and explicit directives of the

      Federal Rules of Civil Procedure and the Local Rules of the Western District of North

      Carolina, the Court expects all parties (and counsel) to attempt in good faith to resolve

      discovery disputes without the necessity of Court intervention. Failure to do so may result

      in appropriate sanctions.

                                          IV. TRIAL

A.    TRIAL READY DATE. The “Ready Date” for trial is June 15, 2020. The parties estimate

      that the total time needed for trial will be approximately two weeks. A “Ready Date” is

      not necessarily the date this action will be tried, but is the date by which the parties must

      be ready to go to trial. The Clerk of Court will place this matter on the next available trial

      calendar on or after the “Ready Date.”




     Case 3:17-cv-00732-MOC-DSC Document 50 Filed 11/01/18 Page 6 of 11
B.    TRIAL SUBPOENAS: Counsel must subpoena all witnesses at least ten days before the

      trial date. The Court may elect not to enforce subpoenas that have not been issued in

      compliance with this deadline or, if requested, may quash subpoenas that have not been

      issued in compliance with this deadline.

C.    COUNSEL’S DUTIES PRIOR TO TRIAL: At least two full weeks before the trial date,

      counsel for all parties shall:

              (a) Discuss the possibility of a settlement;

              (b) Exchange copies of exhibits or permit inspection if copying is impractical;

              (c) Number and become acquainted with all exhibits; and

              (d) Agree upon the issues, reduce them to writing, and file them with the Court. If

              counsel cannot agree upon the issues, each party is directed to write its own version

              and file it with the Court.

              (e) Agree upon stipulations of fact and file them with the Court. The parties are

              encouraged to stipulate to as many facts as possible to facilitate the trial of the case.

D.    COUNSEL’S FILINGS ONE WEEK BEFORE TRIAL: At least one full week before

      the trial date, counsel for each party shall file with the Clerk of Court each of the following:

              (a) A trial brief addressing all questions of law and any anticipated evidentiary

              issues;

              (b) In all non-jury cases, proposed Findings of Fact and Conclusions of Law;

              (c) Proposed jury instructions, as described below;

              (d) Requested questions for voir dire; and

              (e) Deposition testimony a party will offer as evidence at trial, as described

              below in Subsection G.




     Case 3:17-cv-00732-MOC-DSC Document 50 Filed 11/01/18 Page 7 of 11
E.    PROPOSED JURY INSTRUCTIONS: If a jury trial has been requested, all counsel shall

      file proposed jury instructions and verdict sheets no later than one week before the trial

      date. Additional instructions may be submitted during the trial as circumstances may

      require. Counsel should number each proposed instruction and shall submit each proposed

      instruction on a separate page. Each proposed instruction must contain a supporting

      citation(s) as a footnote. A proposed instruction without a supporting citation may not be

      considered.

F.    JURY VOIR DIRE: The Court, after consideration of the requests for voir dire submitted

      by counsel, shall conduct initial jury voir dire. Counsel will be given an opportunity to

      conduct voir dire in the manner otherwise utilized in the courts of the State of North

      Carolina.

G.    DEPOSITION TESTIMONY: If a party will offer deposition testimony as evidence at

      trial, the parties are to prepare the following and submit it to the Clerk of Court at least one

      full week before the trial date:

              (a) The party originally offering the testimony shall highlight in yellow all portions

              of the deposition testimony it will seek to have admitted;

              (b) That party shall then provide the highlighted copy to the opposing party;

              (c) The opposing party shall highlight in a different color all portions of the

              deposition testimony it will seek to have admitted;

              (d) The opposing party shall then list briefly in the margins, directly adjacent to

              the relevant testimony, any objections it has to that testimony (e.g., 401, hearsay);




     Case 3:17-cv-00732-MOC-DSC Document 50 Filed 11/01/18 Page 8 of 11
              (e) The opposing party shall then return the document to the party originally

              offering the testimony, who will list objections to the opposing party’s highlighted

              portion;

              (f) The party originally offering the testimony shall then file the document with

              the Clerk of Court.

H.    COUNSEL’S FILINGS ON THE FIRST DAY OF TRIAL: No later than the morning

      of the first day of trial, counsel for each party shall file with the Clerk of Court an original

      and four copies of the following:

              (a) A witness list containing the name of every proposed witness;

              (b) A statement of the education, experience, and qualifications of each expert

              witness, unless the parties have stipulated to the qualifications of each expert

              witness;

              (c) Stipulations concerning the authenticity of as many proposed exhibits as

              possible; and

              (d) An exhibit list.

I.    EXHIBITS:          Parties are expected to use presentation technology available in the

      courtroom to display evidence to the jury. Training on the equipment must be arranged

      well in advance of trial with the Courtroom Deputy, not on the day of trial. See “Courtroom

      Technology” link on the District website at www.ncwd.uscourts.gov. Counsel shall

      provide in electronic format any exhibits of documents, photographs, videos, and any other

      evidence that may be reduced to an electronic file, for the use of Court personnel and the

      Court’s Jury Evidence Recording System (JERS) during trial in the manner instructed by




     Case 3:17-cv-00732-MOC-DSC Document 50 Filed 11/01/18 Page 9 of 11
       the Courtroom Deputy. Exhibit files shall be named consistent with the order in which

       they are presented and contain a descriptive name. For example:

               Exhibit 1 -     photograph of . . .

               Exhibit 2(a) - contract

               Exhibit 2(b) - video deposition of . . .

J.     FORMAT FOR EXHIBIT LIST: In preparing the exhibit list, each side shall identify

       and number each exhibit, shall arrange the list numerically by exhibit number, and shall

       place the following headings on the exhibit list:

       Exhibit #               Description              Identified by            Admitted

       It is not necessary for counsel to make entries in either the “Identified by” column or the

       “Admitted” column. Counsel shall also provide an electronic copy of the exhibit list with

       the electronic exhibit files as the Courtroom Deputy instructs.

K.     ASSESSMENT OF JURY COSTS: Whenever a civil action scheduled for a jury trial is

       settled or otherwise disposed of in advance of the actual trial, the Court may assess all

       jurors’ costs, including Marshal’s fees, mileage reimbursement, and per diem fees, equally

       against the parties or otherwise may determine appropriate assessments unless the Clerk’s

       Office is notified at least one full business day prior to the date on which the action is

       scheduled for trial or the parties establish good cause why the Court should not assess jury

       costs against the parties. When any civil jury trial is settled at trial in advance of the verdict,

       the Court likewise may make the same assessments unless the parties establish good cause

       why the Court should not do so.




     Case 3:17-cv-00732-MOC-DSC Document 50 Filed 11/01/18 Page 10 of 11
                      V. SANCTIONS FOR FAILURE TO COMPLY
                            WITH THE PRETRIAL ORDER

       Failure to comply with any of the provisions of this Order which causes added delay or

expense to the Court may result in the imposition of sanctions as provided by the Federal Rules of

Civil Procedure.

       SO ORDERED.


                                            Signed: November 1, 2018




    Case 3:17-cv-00732-MOC-DSC Document 50 Filed 11/01/18 Page 11 of 11
